DETAILED ACTION
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process of natural language labeling. The claim(s) recite(s) of parsing text into tree tables and labeling the tables without significantly more.  The claim as limited could be performed by a human using a pen and paper or generic computer. This judicial exception is not integrated into a practical application because the claim stops at labelling the tree tables. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no limitations which apply the labeled information to anything. Although a data processing system is included in the independent claims, this is recitation of a generic computer system performing generic computer functions that a human could perform. Further, the claims do not include a limitation that is indicative of integration into a practical application, stopping short of integrating labeled tables of nodes into a practical application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/              Primary Examiner, Art Unit 2655